UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 5, 2009 AIR METHODS CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 0-16079 84-0915893 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification Number) 7301 South Peoria, Englewood, Colorado 80112 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(303) 792-7400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02(e) Compensatory Arrangements of Certain Officers. On February 5, 2009, the Board of Directors of Air Methods Corporation, a Delaware corporation (the “Company”), adopted the Economic Value Added Bonus Plan (the “Plan”).Under the Plan, certain executive officers of the Company (each, a “Participant” and collectively, the “Participants”) are eligible to receive incentive compensation based upon the financial performance of the Company during the Performance Period (as defined below).The Compensation Committee (the “Committee”) of the Board of Directors shall administer the Plan and calculate all amounts to which the participants are entitled thereunder.The “Participants” include Michael D. Allen, Trent J. Carman, David L. Dolstein, Paul Tate and Aaron D.
